DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise (4,655,506).  Wise shows the use of a child seat that has a main body (1) that has an impact shield (12) that impacts the different configurations of the child safety seat (belt tension) as it’s mounted on a vehicle seat and when it is removed therefrom.  The impact shield is not disassembled from the main body (1).   Wise shows the seat having a first and second state where the child seat is not mounted on a vehicle seat and/or not having a child in the child seat (Fig. 1).  Wise further discloses that impact shield is released by an actuating device (col. 3 lines 54-69).  Wise further shows that the impact shield is non-releasable connected to the main body via the mounts (16) which serve as non-releasable connecting device.  Regarding claim 5, Wise shows the impact shield is connected to the main body at a plurality of point (at the crotch and sides via mounts (16)).  Each pint has a locking device comprising an arresting device and comprising a latch or an actuating device see col. 3 lines 38-42 and Figs. 2-3).   Regarding claim 7,  an actuating device (32) are not accessible in an installed state of the child seat as it’s behind the impact shield (see Fig. 3 and col. 4 lines 5-11).   Regarding claims 8-9,  Wise discloses that based on a child’s head (a subsequently headrest) an adjustment and of the shield mounting can be made (see col. 1 lines 35-55).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise.  Wise shows all of the teachings of the claimed invention.  Consequently the method steps as recited would have been incorporated within the use of the invention as taught by Wise.  
Response to Arguments
Applicant's arguments filed 5/03/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that Wise fail to show a non-releasable connecting device, applicant is directed to the above rejection as the mounts (16) server as a non-releasable connecting device.  Regarding applicant’s argument that the invention of Wise fails to disclose the invention of claim 5, applicant is directed to above rejection, as the Examiner is of the opinion that the crotch piece may be released but in order to adjust the side mounts (to vary different size children) they have to be released separately and that the crotch and side mounts are not released simultaneously.  Regarding applicant’s argument that the “side mount…appear to be accessible at all times”, the applicant is directed to above rejection as the actuating device of the crotch piece (32) is not accessible (from the front) in an installed state of the child seat, as it’s behind the impact shield (see Fig. 3).  Regarding applicant’s arguments against the rejection of claim 14, again the actuating device 14, is not accessible from a front when the child seat is installed and is in use, as it lies behind the impact shield therefore the method steps would have been incorporated within the use of the invention, as taught by Wise.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
August 13, 2022